DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment dated 11/13/2019 has been entered.  Claims 1-3, 6, 7, 10, 13-15, and 17 were amended.  Claims 1-17 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Note: Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Claims 1, 4, 5, and 6 each set forth the following definition for aryl within parenthesis after the word “diarylamino”:

    PNG
    media_image1.png
    27
    445
    media_image1.png
    Greyscale
.
 Use of the parenthesis renders the meaning unclear with respect to whether the definition is required or is optional.  Additionally, it is unclear if the intended “aryl” is only the aryl groups of the “diarylamino” or if the definition is for any of the present aryl groups.  Clarification and/or correction are required.
In claim 15, the term “BO-based” is unclear because the abbreviation BO appears to be indefinite.  It is unclear if “BO-based” has a clear and accepted single meaning in the art.   Clarification and/or correction are required.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al. (WO 2015/102118 A1 or family equivalent US 2015/0236274 A1; note that citations below are directed to the US document).
Regarding compounds of instant claims 1-6, Hatakeyama et al. discloses compounds of formula (1) (see par. 13), which may be an oligomer such as a dimer or trimer (see par. 23, 74) of the formula (1):

    PNG
    media_image2.png
    146
    236
    media_image2.png
    Greyscale
.
Substituent groups are taught at par. 25 and 29.  The Y1 heteroatom may be selected as boron (see par. 20) and the X1 and X2 heteroatoms are independently O or N-R among others (see par. 21).  A specifically shown dimer-type compound representative of a formula (1) compound is the following compound 1-422:

    PNG
    media_image3.png
    276
    265
    media_image3.png
    Greyscale
(see bottom of page 5).
The above 1-422 core is the same as instant compounds 1-1A, 1-1A-Cz4, and 1-101A of instant claim 6, but the compound 1-422 does not specifically include the same substituents diphenylamine, carbazole or aryloxy, respectively as the instant compounds’ corresponding instant Z1 and Z2 groups; however, the definition of Hatakeyama et al. general formula (1) compounds encompasses the substituents the same as instant Z1 and/or Z2 groups (see par. 25, 29 and substituents within shown example compounds of par. 33 and par. 34).  While Hatakeyama et al. does not appear to show an example compound the same as claimed compounds with specific instant Z1 and Z2 substitution groups, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds within the definition of a formula (1) taught by Hatakeyama et al. with substituents the same as instant Z1 and Z2 groups and to have arrived at compounds the same as compounds that are claimed.  One would have expected to achieve functional formula (1) compounds within the disclosure of Hatakeyama et al. with a predictable result and a reasonable expectation of success.
	With respect to claims 7-9, 11, and 12, the formula (1) compounds may be used as material for a light emitting layer of an organic electroluminescent element (see par. 39).
	With respect to a composition of instant claims 10 and 12, light emitting layer material may further include host material (see par. 118-119) and the layer may be formed from a liquid (solvent) solution (see par. 261) in a spin coating process.
	With respect to claim 13, an anthracene material “BH1” may be used in the light emitting layer of a device (see par. 548-551):

    PNG
    media_image4.png
    136
    234
    media_image4.png
    Greyscale
.
	With respect to claim 14, boron and oxygen derivatives of instant formula (5) in addition to compounds reading upon instant formula (1) are taught (see at least compound 1-1 of par. 78).   It would have been obvious to include a compound the same as an instant formula (5) compound in the light emitting layer, because per MPEP 2144.06, “"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) .”
 	With respect to instant claim 15, a further electron transport layer and/or electron injecting layer, which may have a further material per instant claim 16 is taught (see claims 14 and 15 on page 198).
	With respect to instant claim 17, a display apparatus is taught (see claim 16 on page 198).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Parham et al. (US 2009/0295275 A1) teaches organic electroluminescent devices comprising polycyclic compounds comprising boron (see par. 15-25).  The reference is considered relevant to the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786